1



AGREEMENT OF PURCHASE AND SALE

This Agreement made as of March 20, 2013, between,
1604718 ONTARIO LTD. and LEADER RESOURCES SERVICES CORP.
(collectively, the “Purchaser”)


-and-
SCHNEIDER POWER INC.
(the “Vendor”)


WHEREAS the Vendor and Purchaser have agreed to enter this Agreement to set
forth the terms whereby the Purchaser has agreed to purchase, and the Vendor has
agreed to sell, the Purchased Assets (as hereinafter defined).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1-
INTERPRETATION
1.1
Definitions

The terms defined herein shall have, for all purposes of this agreement, the
following meanings, unless the context expressly or by necessary implication
otherwise requires:
“Aboriginal Group” includes any Indian or Indian Band (as those terms are
defined in the Indian Act (Canada)), First Nation, Aboriginal person or people,
native person or people, indigenous person or people, Métis person or people and
any Person representing, or purporting to represent, any of the foregoing;
“Acceptance Date” means the date on which this Agreement is duly signed by both
the Vendor and the Purchaser and delivered to each of the Vendor and Purchaser;
“Adjustment Date” means 11:59 p.m. on the day preceding the Closing Date;



--------------------------------------------------------------------------------

2

“Adjustments” means the adjustments to the Purchase Price provided for and
determined pursuant to Section 2.5(b), Section 3.2 and Section 3.3;
“Affiliate” of any Person means, at the time such determination is being made,
any other Person controlling, controlled by or under common control with such
first Person, in each case, whether directly or indirectly, and “control” and
any derivation thereof means the possession, directly or indirectly, of the
power to direct the management and policies/business or affairs of a Person
whether through the ownership of voting securities or otherwise provided that if
two or more Persons possess equal power to direct the management and
policies/business or affairs of a Person, each of such Persons shall be deemed
to control such Person;
“Agreement” means this agreement of purchase and sale and the schedules attached
hereto, as amended from time to time; “Article”, “Section” and “Subsection” mean
and refer to the specified article, section and subsection of this Agreement;
“Applicable Laws” means with respect to any Person, the Property, transaction or
event, all laws, by-laws, rules, regulations, orders, judgments, decrees,
decisions or other requirements having the force of law in existence as at the
Closing Date, in each case of any Governmental Authority, relating to or
applicable to such Person, the Property, transaction or event;
“Asset Purchase Agreement” means the asset purchase agreement between the
Purchaser and dated as of March 20, 2013;
“Business Day” means any day, other than a Saturday or Sunday, on which the
principal banks in Toronto, Ontario are open for commercial banking business
during normal banking hours;
“Claims” includes claims, demands, complaints, actions, suits, causes of action,
assessments or reassessments, charges, judgments, debts, liabilities, expenses,
costs, damages or losses, contingent or otherwise, including incidental and
consequential damages, loss of value, professional fees, including fees of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any of the foregoing or any proceeding relating to any of the
foregoing;
“Closing” means the closing and consummation of this Agreement and the
transactions contemplated herein, including the payment of the Purchase Price
and the delivery of the Closing Documents, on the Closing Date at the offices of
the Vendor’s Solicitor;
“Closing Date” has the meaning set out in Section 3.3;
“Closing Documents” means the agreements, instruments and other documents to be
delivered by the Vendor to the Purchaser pursuant to Section 5.1 and the
agreements, instruments and other documents to be delivered by the Purchaser to
the Vendor pursuant to Section 5.2;



--------------------------------------------------------------------------------

3

“Confidential Information” has the meaning ascribed thereto in Section 2.7(a);
“Contracts” means the contracts listed in Schedule “D”;
“Deed” has the meaning ascribed thereto in Section 5.1(a);
“DRA” has the meaning ascribed thereto in Section 5.3;
“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), title retention agreement
or arrangement, restrictive covenant, restriction, development or similar
agreement, easement, right-of-way, title defect, option or adverse claim or
other encumbrance of any kind or character whatsoever;
“Environmental Law” means any federal, provincial, municipal or local statute,
law (including common and civil law), regulation or other requirement, or any
judgment, order, injunction, decision, direction, determination, award,
regulatory policy, practice, ruling, interpretation, guideline or directive
issued by any Canadian Governmental Authority or any permit (in each case
whether or not having the force of law) relating to the protection of the
environment or natural resources, the handling, transportation, Release of, or
exposure to, Hazardous Substances and health and safety matters;
“Environmental Reports” means the environmental reports listed in Schedule “E”.
“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, bureau, official, minister, Crown
corporation, court, board, tribunal, dispute settlement panel or body or other
law, rule or regulation-making entity:
(a)
having jurisdiction on behalf of any nation, province, state or other geographic
or political subdivision thereof; or

(b)
exercising or entitled to exercise any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power;

“Hazardous Substances” means any contaminants, pollutants, substances or
materials that, when released into the natural environment, could cause, at some
immediate or future time, harm or degradation to the natural environment or risk
to human health, provided such contaminants, pollutants, substances or materials
are prohibited, controlled or regulated by any Governmental Authority, and
includes any “contaminants”, “dangerous substances”, “hazardous materials”,
“hazardous substances”, “hazardous wastes”, “industrial wastes”, “liquid
wastes”, “pollutants” and “toxic substances” as defined in, referred to or
contemplated in any Environmental Laws;
“HST” means the harmonized goods and services tax imposed under Part IX of the
Excise Tax Act (Canada);
“HST Undertaking and Indemnity” means the HST undertaking and indemnity in
substantially the form attached hereto as Schedule “C”;



--------------------------------------------------------------------------------

4

“including” means “including without limitation” or “including, not to limit the
generality of the foregoing”, as the context requires;
“Interim Period” means the period between the Acceptance Date and the Closing
Date;
“Lands” means that real property described legally in Schedule “A” attached
hereto;
“Legal Proceedings” means any court, administrative, regulatory or similar
proceeding; arbitration or other dispute settlement procedure; enforcement or
realization actions and proceedings under security; or any similar matter or
proceeding, including actions, applications, demands, disputes or claims in
respect of any of the foregoing;
“Material Adverse Change” means, with respect to the Purchased Assets, any fact,
event, change, development, claim, omission or occurrence that, individually or
together with any other fact, event, change, development, claim, omission or
occurrence, affects the Purchased Assets or the business, affairs or operations
in respect thereof, or any aspect of same, including its condition (financial or
otherwise), results of operations, assets, obligations, liabilities (including
any contingent liabilities that may arise through outstanding, pending or
threatened litigation or otherwise), in a manner that is materially adverse
thereto, or that could be reasonably expected to do so, except to the extent
resulting from (i) changes in general local, domestic, foreign, or international
economic conditions, (ii) changes in business or economic conditions affecting
the power industry generally; or (iii) any changes in Applicable Laws or
accounting rules or principles.
“Notice” has the meaning set out in Section 7.14;
“Permitted Encumbrances” means the encumbrances and other matters affecting
title to the Purchased Assets set out in Schedule “B” attached hereto;
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate or Governmental Authority and where the
context requires any of the foregoing when they are acting as trustee, executor,
administrator or other legal representative;
“Project” means the 1.6 megawatt wind powered electricity generation project
known as the Providence Bay Wind Farm owned and operated by Schneider Power
Providence Bay Inc. in and on the Property;
“Property” means, collectively, the Lands, and all improvements made thereon and
thereto;
“Purchased Assets” means the Vendor’s legal and beneficial interest in and to:
(a)
the Property;

(b)
all chattels owned by the Vendor and located on or used in connection with the
Property; and




--------------------------------------------------------------------------------

5

(c)
all rights in the Contracts;

“Purchase Price” means in respect of the Purchased Assets the amount of
$340,000, subject to adjustment as provided for herein and exclusive of any
applicable taxes;
“Purchaser’s Solicitors” means the firm of Gardiner Roberts LLP;
“Registry Office” means the Land Registry Office for the Land Titles Division of
Manitoulin (No.31);
“Release” means, in addition to the meaning given to it under any Environmental
Laws, any release, spill, leak, pumping, pouring, emission, emptying, discharge,
migration, injection, escape, leaching, disposal, dumping, deposit, spraying,
burial, abandonment, incineration, seepage or placement;
“TERS” has the meaning given to it in Section 5.3;
“Vendor’s Knowledge” means the actual knowledge of Thomas Schneider and Wayne
Curtis, after making such inquiries as reasonable in the circumstances, and the
actual knowledge of and Chandru Sharoff (Director of Finance, Quantum Fuel
Systems Technologies Worldwide, Inc.), without having made any inquiries; and
“Vendor’s Solicitors” means the firm of Heenan Blaikie LLP.
1.2
Schedules

The following schedules attached hereto form part of this Agreement:
Schedule A    -    Legal Descriptions of Lands
Schedule B    -    Permitted Encumbrances
Schedule C    -    Form of HST Undertaking and Indemnity
Schedule D    -    Contracts
Schedule E    -    Environmental Reports
Schedule F    -    Notices


Any information disclosed on the schedules in respect of any section or
subsection of this Agreement will be deemed disclosed with respect to such other
sections or subsections of this Agreement to which such information, on its
face, would pertain in light of the form and substance of the disclosure made.
ARTICLE 2    -
AGREEMENT OF PURCHASE AND SALE
2.1
Purchase and Sale of Property

Upon and subject to the terms and conditions of this Agreement, the Vendor
agrees to sell, assign, set over, and convey and the Purchaser agrees to
purchase, acquire and assume the Purchased



--------------------------------------------------------------------------------

6

Assets, free and clear of Encumbrances (other than, in the case of the Property,
the Permitted Encumbrances), in consideration of the payment of the Purchase
Price. This Agreement shall be completed on the Closing Date at the offices of
the Vendor’s Solicitor subject to real property registrations being effected in
the appropriate Registry Office.
2.2
Binding Agreement

The agreements of the Vendor and the Purchaser set forth in Section 2.1 create
and constitute a binding agreement of purchase and sale for the Purchased Assets
in accordance with and subject to the provisions of this Agreement.
2.3
Authorizations

The Vendor shall execute and deliver to the Purchaser, within three (3) days
after the Acceptance Date, authorizations prepared by the Purchaser’s Solicitors
to Governmental Authorities, in form and substance satisfactory to the Vendor,
acting reasonably, necessary to permit the Purchaser to obtain information from
the files of such Governmental Authorities relating to the Property, provided
that such authorizations shall expressly prohibit and exclude any inspections of
the Property by such Governmental Authorities.
2.4
Deliveries

The Vendor shall deliver to the Purchaser within three (3) days after the
Acceptance Date, the following documents and files relating to the Purchased
Assets, to the extent within the Vendor’s or any of the Vendor’s Affiliate’s
possession or control (the “Deliveries”):
(a)
complete copies of all existing surveys, soil tests, engineering reports,
geotechnical reports, construction reports, architects’ certificates and
reports, health and safety reports, environmental studies, planning reports,
traffic studies, marketing studies, all reports or studies with respect to the
development of the Property, all applications filed with Government Authorities
with respect to the development of the Lands, minutes of any meetings with
Government Authorities and residents’ or rate payers’ associations, and like
professional and other reports with respect to the Property;

(b)
copies of design plans, drawings, concept plans, site plans and other plans for
the Property;

(c)
a copy of any existing survey or surveyor’s real property report for the
Property and any area certificate in connection with the Lands;

(d)
any current realty tax assessment notices and tax bills relating to the Property
together with reasonable details of any outstanding complaints, applications,
reconsiderations of assessments or appeals made by or on behalf of the Vendor or
by a municipal tax officer or assessor relating to the assessment of property
taxes in respect of the Property including any application to the relevant
municipality for a cancellation, reduction or refund of all or a portion of
property taxes with respect to the current




--------------------------------------------------------------------------------

7

or prior year, including copies of all files and materials relating to and
pending assessment or realty tax appeals and copies of any reports prepared by
independent third parties pertaining to realty taxes, or projected realty taxes
for the Property;
(e)
details and copies of any outstanding letters of credit or other security or
deposits, if any, issued by the Vendor’s bank and currently held by any
Governmental Authority to secure the obligations of the Vendor under any
development, site plan or other agreement affecting or related to the Property;

(f)
copies of all Contracts;

(g)
copies of work orders, notices, directives or letters of non-compliance issued
by any Governmental Authority affecting the Property, if any, including any such
items relating specifically to environmental matters, building, zoning, fire,
health and elevator inspections, together with copies of any notices or other
correspondence with any Governmental Authority in respect of such work orders,
notices, directives, licences, permits, consents or authorizations;

(h)
details of any litigation affecting the Purchased Assets, or any of them; and

(i)
such other documents, reports or information relating to the Purchased Assets
and the ownership, maintenance or operation thereof as may be reasonably
requested by the Purchaser and as may be in the Vendor’s possession or control.

The Vendor shall, on completion of delivery to the Purchaser of all of the
Deliveries, provide the Purchaser with a certificate of an officer of the Vendor
certifying that all of the Deliveries referred to above, have been delivered to
the Purchaser.
2.5
The Purchaser and Vendor acknowledge and agree that, subject to the Purchaser’s
right to terminate this Agreement as provided in Section 4.2:

(a)
on the Closing Date, the Vendor shall deliver title to the Property free and
clear of any Encumbrances except the Permitted Encumbrances; and

(b)
the Vendor shall be responsible, at its cost, to comply with and clear before
Closing, any work orders, notices, directives or letters of non-compliance in
respect of the Property, issued by any Governmental Authority having
jurisdiction, including those issued after the Acceptance Date.

2.6
Vendor’s Representations

The Vendor hereby represents and warrants to the Purchaser that:
(a)
it is a valid and subsisting corporation under and governed by the laws of
Ontario and has the necessary corporate power and capacity to enter into this
Agreement and all other agreements contemplated by this Agreement and carry out
the transactions




--------------------------------------------------------------------------------

8

contemplated herein and perform its obligations under this Agreement and all
agreements contemplated by this Agreement;
(b)
the Vendor is not now, and shall not at Closing be, a non-resident of Canada
within the meaning of Section 116 of the Income Tax Act (Canada);

(c)
other than the Contracts or as disclosed by registered title to the Property,
there are no leases, licences, subleases or rights to use the Property and there
are no agreements or options to lease, or licenses or other rights to use the
Property;

(d)
the Vendor is the sole legal and beneficial owner of the Purchased Assets with
good and marketable title thereto, free and clear of any Encumbrance whatsoever
(other than, in the case of the Property only, any Permitted Encumbrances);

(e)
the execution, delivery and performance by the Vendor of this Agreement does not
and will not (i) contravene, breach or result in any default under the articles,
by-laws, constating documents or other organizational documents of the Vendor,
(ii) except as expressly contemplated in this Agreement, violate or be in
conflict with, or constitute a default under any contract, agreement or
instrument to which the Vendor is a party or by which any of the Vendor’s
properties or assets are or may be bound and which in any case, would materially
and adversely affect the ability of the Vendor to perform its obligations under
this Agreement, (iii) violate or be in conflict with, or constitute a default
under any judgement, decree, order or award of any Governmental Authority having
jurisdiction over the Vendor and which in any case, would materially and
adversely affect the ability of the Vendor to perform its obligations under this
Agreement, (iv) violate or be in conflict with, or constitute a default under
any Governmental Authorization issued to the Vendor and which would materially
and adversely affect the ability of the Vendor to perform its obligations under
this Agreement, or (v) violate any Applicable Law except to the extent that such
violation could not reasonably be expected to limit in any material manner the
ability of the Vendor to perform its obligations under this Agreement;

(f)
this Agreement has been validly executed and delivered by the Vendor and is a
valid and legally binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms, subject to the limitations with respect to
enforcement imposed by Applicable Laws in connection with bankruptcy,
insolvency, liquidation, reorganization or other laws affecting the enforcement
of creditors’ rights generally and subject to the availability of equitable
remedies such as specific performance and injunction which are only available in
the discretion of the court from which they are sought;

(g)
other than as set out in Schedule F, the Vendor has received no notice from any
Governmental Authority that the Property or any of its current uses do not
comply with any Applicable Law;




--------------------------------------------------------------------------------

9

(h)
to the Vendor's Knowledge, there has been no material non-disclosure by the
Vendor of any of the Deliveries;

(i)
except as expressly set out in this Agreement, no Person has any written or oral
agreement, option, right or other interest, or any right or interest capable of
becoming such, for the purchase, transfer, assignment, pledge, charge, mortgage,
lease, license or other disposition or encumbrance of any of the Purchased
Assets or any interest therein;

(j)
without limiting the foregoing, the Vendor is the registered and beneficial
owner of the Property and has the exclusive right to possess, use and occupy and
has good and marketable title in fee simple to all the Property, free and clear
of all Encumbrances other than the Permitted Encumbrances. All buildings,
structures, improvements and appurtenances situated on the Property are in good
operating condition and in a state of good maintenance and repair and are
adequate and suitable for the purposes for which they are currently being used,
and the Vendor has adequate rights of ingress and egress to the Property in the
ordinary course. None of such buildings, structures, improvements or
appurtenances (or any equipment therein), nor the operation or maintenance
thereof, violates any restrictive covenant or any Applicable Law, or encroaches
on any property owned by any other Person. Without limiting the generality of
the foregoing, and in each case to the Vendor’s Knowledge:

(i)
the Property and the current uses thereof comply with all Applicable Laws
including those dealing with zoning, parking, access, loading facilities,
landscaped areas, building construction, fire and public health and safety, and
all Environmental Laws;

(ii)
no alteration, repair, improvement or other work has been ordered, directed or
requested in writing to be done or performed to or in respect of the Property or
to any of the plumbing, heating, elevating, water, drainage or electrical
systems, fixtures or works by any Governmental Authority, which alteration,
repair, improvement or other work has not been completed, and there is no
written notification having been given of any such outstanding work being
ordered, directed or requested, other than those that have been complied with;

(iii)
all accounts for work and services performed and materials placed or furnished
upon or in respect of the Property at the request of the Vendor or which could
give rise to an Encumbrance against the Purchased Assets or the Vendor’s
interest in any of the Purchased Assets have been fully paid and satisfied, and
no Person is entitled to claim a construction, builders, mechanics or other lien
under the Construction Lien Act (Ontario) or any Applicable Law against the
Property or any part thereof, other than current accounts in respect of which
the payment due date has not yet passed, and no work order, notice, directive or
letter of non-compliance as contemplated in Section 2.5(b) has been issued or is
pending against all or any part of the Purchased Assets;




--------------------------------------------------------------------------------

10

(iv)
there is nothing owing in respect of the Property by the Vendor to any
Governmental Authority or other Person owning or operating a utility for water,
gas, electrical power, steam or hot water, or for the use thereof, other than
current accounts in respect of which the payment due date has not yet passed;

(v)
no part of the Purchased Assets has been taken or expropriated by any
Governmental Authority, nor has any notice or proceeding in respect thereof been
given or commenced, nor is there any intent or proposal to give any such notice
or commence any such proceedings;

(vi)
the Permitted Encumbrances constitute all of the Encumbrances, agreements,
indentures and other matters that affect the Property;

(vii)
except as disclosed to or known by the Purchaser, the Property is not currently
undergoing any alteration or renovation nor is any such alteration or renovation
contemplated; and

(viii)
the Property is fully serviced and has suitable access to public roads, and
there are no outstanding levies, charges or fees assessed against the Property
by any Governmental Authority (including development or improvement levies,
charges or fees).

(k)
the Vendor has received no notice that any expropriation or condemnation
proceedings are pending or have been threatened, or that any work order, notice,
directive or letter of non-compliance as contemplated in Section 2.5(b) has been
issued or is pending, against the Purchased Assets or any part of any of the
Purchased Assets;

(l)
there are no Claims, investigations or other proceedings, including appeals and
applications for review, in progress or, to the Vendor’s Knowledge, pending or
threatened against or relating to the Vendor, the Project or the Purchased
Assets before any Governmental Authority, which, if determined adversely to the
Vendor, would,

(i)
enjoin, restrict or prohibit the sale by the Vendor of all or any part of the
Purchased Assets as contemplated by this Agreement, or

(ii)
delay, restrict or prevent the Vendor from fulfilling any of its obligations set
out in this Agreement or arising from this Agreement,

and to the Vendor’s Knowledge there is no existing ground on which any such
action, suit, litigation or proceeding might be commenced with any reasonable
likelihood of success;



--------------------------------------------------------------------------------

11

(m)
there are no Claims, investigations or other proceedings, including appeals and
applications for review, before any Governmental Authority in progress or, to
the Vendor’s Knowledge, pending or threatened against or relating to or
affecting the Purchased Assets, or that would materially interfere with the use
and enjoyment of all or any part of the Purchased Assets, or that could result
in a Material Adverse Change in respect of the Purchased Assets, or which could
affect the Vendor’s right to own, occupy and operate the Purchased Assets. To
the Vendor’s Knowledge, there are no grounds on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;

(n)
except as expressly contemplated in this Agreement, no approval, order, consent
of, or filing with, any Governmental Authority or Person is required in
connection with the execution, delivery and performance by the Vendor of this
Agreement or the performance of the Vendor’s obligations under this Agreement;

(o)
Environmental: With respect to environmental matters:

(i)
other than as set out in Schedule F, the Vendor has not received any notice that
the Purchased Assets are or have been used in non-compliance with Environmental
Laws and, to the Vendor’s Knowledge, since May 25, 2004 no event has occurred
that would result in such non-compliance with Environmental Laws;

(ii)
the Vendor has not used or permitted to be used, except in compliance with all
Environmental Laws, the Property to generate, manufacture, process, distribute,
use, treat, store, dispose of, transport or handle any Hazardous Substance.

(iii)
in each case to the to the Vendor’s Knowledge, since May 25, 2004 no Hazardous
Substance has been present, at, on, in, under or near the Property exceeding
levels permitted under Environmental Laws, nor is any Hazardous Substance being,
nor has any Hazardous Substance been from such date, Released at, on, in, under
or near the Property exceeding levels permitted under Environmental Laws, and,
since May 25, 2004, no part of the Property has been or is being used as a
landfill or waste site;

(iv)
other than as set out in Schedule F, to the Vendor’s Knowledge there are no
licences, permits, approvals, consents, certificates, registrations or other
authorizations under Environmental Laws required in respect of the Property
which have not been obtained and maintained in good standing;

(v)
the Vendor has never been prosecuted for non‑compliance with any Environmental
Laws, nor has the Vendor settled any allegation of non‑compliance with any
Environmental Laws short of prosecution;




--------------------------------------------------------------------------------

12

(vi)
other than as set out in Schedule F, to the Vendor’s Knowledge there is no
pending or threatened action, investigation, proceeding, notice, order,
direction, judgment, claim, request for information, complaint, demand,
administrative inquiry, or penalty under or in respect of any Environmental Laws
and relating to or affecting the Vendor or the Property that, (A) alleges a
violation by or liability pursuant to any Environmental Laws, (B) results from
the presence or Release of any Hazardous Substance, (C) requires any work,
repairs or construction or capital expenditures to be made to or with respect to
any of the Property, nor (D) could otherwise impede the development, ownership
or operation of the Property;

(vii)
the Vendor has delivered or made available to the Purchaser true and complete
copies of all written communications of a material nature dated prior to the
date hereof between the Vendor and any Governmental Authority under or relating
to any Environmental Laws and pertaining to the Property or the Purchased
Assets, if any, and will deliver or make available to the Purchaser forthwith
any such written communications received by the Vendor after the date hereof and
prior to the Closing;

(viii)
to the Vendor’s Knowledge, since May 25, 2004 there have been no events,
conditions, or circumstances that could form the basis of an order for clean-up
or remediation, or an action, suit or proceeding by any Person or Governmental
Authority for which the Vendor could be held liable, with respect to any
Hazardous Substances relating to or affecting the Property;

(ix)
since May 25, 2004 the Vendor has not installed, deposited or placed, (A) any
underground or surface storage tanks or petroleum based substances in or on the
soil or subsoil of the Lands or in the ground water exceeding, in the case of
petroleum based substances, levels permitted under Environmental Laws, (B) any
urea formaldehyde foam insulation, asbestos, polychlorinated biphenyls or
radioactive substances on or in the Property exceeding levels permitted under
Environmental Laws; and

(x)
to the Vendor’s Knowledge there are no environmental diligence reports,
environmental impact assessments, or any other environmental reports including
consultant reports and other materials relating to the Property other than the
Environmental Reports, a complete copy of each of which has been delivered to
the Purchaser;

(p)
to the Vendor's Knowledge there is no and has never been any claim, assertion or
demand, written or oral, whether proven or unproven, made by any Aboriginal
Group, or any person acting on behalf of any Aboriginal Group in respect of
aboriginal rights, aboriginal title, treaty rights or any other aboriginal
interest in or in relation to all or any portion of the Property, and has
disclosed to the Purchaser all written correspondence, notices, minutes of
meetings and other documents as well as material oral communications of which
the Vendor is aware, from or involving any




--------------------------------------------------------------------------------

13

Aboriginal Group or any person acting on behalf of any Aboriginal Group relating
to the Vendor or the Property;
(q)
the Contracts are all of the contracts which relate to the Property to which the
Vendor is a party;

(r)
each Contract is in full force and effect in all material respects, is
unamended, and no default has occurred thereunder which is outstanding or which
would prevent the exercise of any options, rights of renewal or extension
contained therein; and

(s)
it is not insolvent and has not committed any act of bankruptcy, proposed any
compromise or arrangement or taken any proceedings with respect thereto and no
encumbrancer or receiver has taken possession of any of its property nor is any
of the foregoing pending nor has any of the foregoing been threatened in
writing.

The representations and warranties contained in this Section 2.6 shall survive
Closing for a period of one year.
2.7
Purchaser Representations

Each Purchaser jointly and severally hereby represents and warrants to the
Vendor that:
(a)
it is a valid and subsisting corporation under and governed by the laws of the
Province of Ontario and has the necessary corporate power and capacity to enter
into this Agreement and all other agreements contemplated by this Agreement and
carry out the transactions contemplated herein and perform its obligations under
this Agreement and all agreements contemplated by this Agreement;

(b)
the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action by the Purchaser and this Agreement constitutes a valid and
binding obligation of the Purchaser enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
by general equitable principles;

(c)
the execution, delivery and performance by the Purchaser of this Agreement does
not and will not (i) contravene, breach or result in any default under the
articles, by-laws, constating documents or other organizational documents of the
Purchaser, (ii) violate or be in conflict with, or constitute a default under
any contract, agreement or instrument to which the Purchaser is a party or by
which any of the Purchaser’s properties or assets are or may be bound and which
in any case, would materially and adversely affect the ability of the Purchaser
to perform its obligations under this Agreement, (iii) violate or be in conflict
with, or constitute a default under any judgement, decree, order or award of any
Governmental Authority having jurisdiction over the Purchaser and which in any
case, would materially and adversely affect the ability of the Purchaser to
perform its obligations under this Agreement,




--------------------------------------------------------------------------------

14

(iv) violate or be in conflict with, or constitute a default under any
Governmental Authorization issued to the Purchaser and which would materially
and adversely affect the ability of the Purchaser to perform its obligations
under this Agreement, or (v) violate any Applicable Law except to the extent
that such violation could not reasonably be expected to limit in any material
manner the ability of the Purchaser to perform its obligations under this
Agreement;
(d)
it is not insolvent and has not committed any act of bankruptcy, proposed any
compromise or arrangement or taken any proceedings with respect thereto and no
encumbrancer or receiver has taken possession of any of its property nor is any
of the foregoing pending nor has any of the foregoing been threatened in
writing;

(c)
there are no Claims, investigations or other proceedings, including appeals and
applications for review, in progress or, to the Purchaser's Knowledge, pending
or threatened against or relating to the Purchaser before any Governmental
Authority, which, if determined adversely to the Purchaser, would,

(i)
enjoin, restrict or prohibit the purchase by the Purchaser of all or any part of
the Purchased Assets as contemplated by this Agreement; or

(ii)
delay, restrict or prevent the Purchaser from fulfilling any of its obligations
set out in this Agreement or arising from this Agreement,

and the Purchaser has no knowledge of any existing ground on which any such
action, suit, litigation or proceeding might be commenced with any reasonable
likelihood of success;
(e)
except as expressly contemplated in this Agreement, no approval, order, consent
of, or filing with, any Governmental Authority or Person is required in
connection with the execution, delivery and performance by the Purchaser of this
Agreement or the performance of the Purchaser’s obligations under this
Agreement; and

(f)
no Person acting on behalf of the Purchaser is or will be entitled to any
brokerage fee, commission, finder’s fee or financial advisory fee from the
Vendor in connection with the transactions contemplated in this Agreement.

2.8
Confidentiality

(a)
Until Closing (and in the event this Agreement is terminated for any reason
other than its completion, then also from and after such termination), the
Purchaser shall keep confidential all information, documentation and records
obtained from the Vendor or its consultants, agents, advisors or solicitors with
respect to the Property as well as any information arising out of the
Purchaser’s access to the Vendor’s records and the Property and the Purchaser’s
own due diligence with respect thereto (collectively, the “Confidential
Information”). Save and except as otherwise permitted in this Agreement, the
Purchaser shall not use any Confidential Information




--------------------------------------------------------------------------------

15

for any purposes not related to this transaction or in any way detrimental to
the Vendor.
Nothing herein contained shall restrict or prohibit the Purchaser from
disclosing the Confidential Information to its consultants, agents, advisors,
investors, prospective lenders, assignees and solicitors (the “Purchaser
Parties”) as long as the Purchaser agrees that it shall be responsible and
liable to the Vendor for such Person’s non-disclosure of the Confidential
Information.
(b)
The Confidential Information referred to in this Section shall not include:

(i)
public information or information in the public domain at the time of receipt by
the Purchaser;

(ii)
information which becomes public through no fault or act of the Purchaser or the
Purchaser Parties;

(iii)
information required to be disclosed by law; or

(iv)
information received in good faith from a third party lawfully in possession of
the information and not in breach of any confidentiality obligations.

(c)
If this Agreement is terminated for any reason, the Purchaser shall promptly
return to the Vendor all Confidential Information (other than the Purchaser’s
notes and due diligence materials) and similar material including all copies,
and shall destroy all of the Purchaser’s notes and due diligence materials
containing Confidential Information related to this transaction and shall
provide to the Vendor a certificate of an officer of the Purchaser certifying
that all such material has either been returned or destroyed. In the event of
litigation between the Vendor and Purchaser, the Purchaser shall not be
precluded from disclosing such Confidential Information as may be pertinent as
part of any such proceedings.

(d)
If the Purchaser or any Purchaser Party is compelled to disclose Confidential
Information to any court or tribunal or else stand liable for contempt or suffer
other censures or penalty, it may disclose same without liability hereunder
provided that where feasible it shall give the Vendor advance written notice,
sufficient to allow the Vendor to bring injunctive proceedings to attempt to
prevent disclosure of the information to be disclosed and, at the request of the
other party, shall seek to obtain assurances that such information will be
accorded confidential treatment.

2.9
Searches and Examination

The Vendor will permit the Purchaser, its agents and representatives to carry
out, at the Purchaser’s sole expense and risk, such tests and investigations
(including physical tests and investigations, soil tests and environmental
audits) and inspections as the Purchaser may deem necessary with respect to the
Property, and the operation and maintenance thereof and the Vendor



--------------------------------------------------------------------------------

16

shall in that regard provide the Purchaser and its agents and representatives
such reasonable access to the Property and to the Vendor’s books, records and
files relating to the ownership, development, maintenance, management and
operation of the Property as are required to give effect to the foregoing,
provided that any damage to any of the Property caused by such tests and
inspections will be promptly repaired by the Purchaser and the Purchaser will
indemnify and save the Vendor harmless from all losses, costs, Claims, third
party actions, damages and expenses which the Vendor may suffer as a result of
the said inspections.
ARTICLE 3    -
PURCHASE PRICE, ADJUSTMENTS AND CLOSING DATE
3.1
Payment of Purchase Price

The Purchase Price shall be satisfied by the Purchaser making payment to the
Vendor, or as the Vendor may direct in writing, by certified cheque, negotiable
bank draft or wire transfer of immediately available funds of the Purchase Price
on Closing, subject to the Adjustments.
3.2
General Adjustments

The adjustments (herein referred to as the “Adjustments”) shall include all
realty taxes, local improvement rates and charges, water and assessment rates,
utility deposits, amounts prepaid under Contracts, security deposits and other
adjustments established by usual practice for the purchase and sale of similar
properties. In addition, the Adjustments shall include the other matters
referred to in this Agreement which are stated to be the subject of adjustment
and shall exclude the other matters in this Agreement which are stated not to be
the subject of adjustment.
Adjustments shall be made as of the Adjustment Date. From and after the Closing
Date, the Purchaser shall be responsible for all expenses in respect of, and
shall be entitled to all income from the Purchased Assets. The Vendor shall be
responsible for all expenses and entitled to all income from the Purchased
Assets for that period ending on the Adjustment Date.
If any item subject to adjustment cannot be determined on Closing, an estimate
shall be made by the Vendor and the Purchaser, acting reasonably, for purposes
of Closing and a final adjustment shall be made when the particular item can be
determined. All claims for readjustment must be made within a one hundred and
eighty (180) day period following Closing; provided, however, that after the
expiry of the relevant period, the adjustments made by the Vendor and Purchaser
shall be final and binding. The provisions of this Section 3.2 shall not merge
on, but shall survive Closing.
3.3
Closing Date

The date of Closing (the “Closing Date”) shall be the same date as the “Closing
Date” as defined in the Asset Purchase Agreement. If the Asset Purchase
Agreement is terminated by either the Purchaser identified therein pursuant to
Article 4 of the Asset Purchase Agreement, or by the Vendor identified therein
pursuant to Article 5 of the Asset Purchase Agreement, then either Party may
terminate this Agreement forthwith upon written notice to the other Party.



--------------------------------------------------------------------------------

17

ARTICLE 4    -
CONDITIONS PRECEDENT
4.1
Condition Precedent for Vendor

The obligation of the Vendor to complete the agreement of purchase and sale
constituted on the execution and delivery of this Agreement shall be subject to
the condition precedent that by Closing:
(a)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Purchaser shall have been complied with or performed in all
material respects; and

(b)
on Closing, the Purchaser’s representations and warranties contained set out in
Section 2.7 hereof shall be true and correct in all material respects; and

(c)
the transactions of purchase and sale contemplated by the Asset Purchase
Agreement shall have been completed.

The conditions precedent set forth in this Section 4.1 are for the sole benefit
of the Vendor and may be waived in whole or in part by the Vendor by Notice to
the Purchaser prior to Closing.
4.2
Conditions Precedent for Purchaser

The obligation of the Purchaser to complete the agreement of purchase and sale
constituted on the execution and delivery of this Agreement shall be subject to
the following conditions precedent:
(j)
by Closing, all of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Vendor shall have been complied with or
performed in all material respects;

(k)
by Closing, the Vendor shall have, at its sole cost and expense, discharged and
removed all Encumbrances from the Purchased Assets save for the Permitted
Encumbrances in respect of the Property;

(l)
on Closing, the Vendor’s representations and warranties contained set out in
Sections 2.6 hereof shall be true and correct in all material respects;

(m)
the transactions of purchase and sale contemplated by the Asset Purchase
Agreement shall have been completed; and

(n)
on Closing, no Material Adverse Change shall have occurred with respect to the
physical or environmental condition of the Property.




--------------------------------------------------------------------------------

18

The conditions precedent set forth in this Section 4.2 are for the benefit of
the Purchaser, and may be waived in whole or in part by the Purchaser by Notice
to the Vendor prior to the applicable date set forth above for the waiver or
satisfaction of each such condition.
4.3
Non-Satisfaction of Conditions Precedent

    If by Closing, the party having the benefit of the condition precedent set
out in Section 4.1 or 4.2, respectively, has not given Notice to the other that
such condition precedent has not been satisfied, then such condition precedent
shall be deemed to have been waived.
4.4
Title Requisitions

The Vendor and Purchaser acknowledge and agree that if, prior to March 30, 2013,
the Purchaser delivers to the Vendor in writing any valid and material objection
or requisition as to the title of the Property or to the fact that the present
uses of the Property may not be lawfully continued which the Vendor is unable
(despite the application of all commercially reasonable efforts) to satisfy and
which the Purchaser will not waive, then the Purchaser shall have the right by
delivery of Notice to the Vendor to declare this Agreement null and void, in
which the Parties shall have no further obligations or liabilities hereunder
save for those specified to survive termination. Save for any requisitions made
by such date and any requisitions made thereafter going to the root of title,
the Purchaser shall be deemed to have accepted the state of the Vendor’s title
to the Property, subject only to the following. Notwithstanding the foregoing,
the Purchaser acknowledges and agrees that title to the Property will be subject
only to the Permitted Encumbrances and the Purchaser agrees to accept title to
the Property subject only to the Permitted Encumbrances, provided, however, that
all terms thereof, and in particular all of the Vendor’s obligations thereunder
have been observed and complied with to Closing. The Vendor covenants and agrees
with the Purchaser to discharge at its expense all Encumbrances registered
against title to the Property on Closing (other than the Permitted
Encumbrances).
ARTICLE 5    -
CLOSING DOCUMENTS
5.1
Vendor’s Closing Documents

On or before Closing, subject to the provisions of this Agreement, the Vendor
shall prepare and execute or cause to be executed and shall deliver or cause to
be delivered to the Purchaser the following:
(o)
a registerable Transfer/Deed of the Vendor’s interest in the Property in favour
of the Purchaser, free and clear of Encumbrances except for Permitted
Encumbrances, which will be registered on title, in form acceptable for
registration; such deed will comply with the subdivision control provisions of
the Planning Act (Ontario) and contain statements contemplated in Clauses
50(22)(a) and (b) of the Planning Act (Ontario) (the “Deed”);

(p)
a direction as to the payee or payees of the Purchase Price;




--------------------------------------------------------------------------------

19

(q)
a statement of adjustments to be delivered at least five (5) Business Days
before Closing;

(r)
an undertaking by the Vendor to re-adjust the Adjustments;

(s)
all third party consents and approvals, if any, required by the Vendor for the
transfer of the Purchased Assets;

(t)
a certificate of an officer of the Vendor confirming that all of the
representations and warranties of the Vendor set out in Section 2.6 hereof
remain true and correct in all material respects with effect as of the Closing
Date;

(u)
an assignment of the Vendor’s interest in the Contracts together with whatever
consents may be required (which assignment will contain the Vendor’s indemnity
for all matters prior to the Closing Date and the Purchaser’s indemnity for all
matters after the Closing Date);

(v)
a statutory declaration of a senior officer of the Vendor (without personal
liability) as to possession of the Property in the form prepared by the
Purchaser’s Solicitors and approved by the Vendor’s Solicitors, both acting
reasonably; and

(w)
such further documentation relating to the completion of the transaction
contemplated in this Agreement as shall be requested by the Purchaser, acting
reasonably.

All documentation shall be in form and substance acceptable to the Purchaser and
the Vendor each acting reasonably and in good faith, provided that none of such
documents shall contain covenants, representations or warranties which are in
addition to or more onerous upon either the Vendor or the Purchaser than those
expressly set forth in this Agreement.
5.2
Purchaser’s Closing Documents

On or before Closing, subject to the provisions of this Agreement, the Purchaser
shall execute or cause to be executed and shall deliver or cause to be delivered
to the Vendor’s Solicitors the following:
(c)
the Purchase Price;

(d)
an undertaking by the Purchaser to re-adjust the Adjustments;

(e)
an assumption of the Vendor’s interest in the Contracts together with whatever
consents may be required (which assignment will contain the Vendor’s indemnity
for all matters prior to the Closing Date and the Purchaser’s indemnity for all
matters after the Closing Date);




--------------------------------------------------------------------------------

20

(f)
a certificate of an officer of the Purchaser confirming that all of the
representations and warranties of the Purchaser set out in Section 2.7 hereof
remain true and correct in all material respects with effect as of the Closing
Date;

(g)
the HST Undertaking and Indemnity; and

(h)
such further documentation relating to the completion of the transaction
contemplated in this Agreement as shall be requested by the Vendor, acting
reasonably.

All documentation shall be in form and substance acceptable to the Purchaser and
the Vendor each acting reasonably and in good faith, provided that none of such
documents shall contain covenants, representations or warranties which are in
addition to or more onerous upon either the Vendor or the Purchaser than those
expressly set forth in this Agreement.
5.3
Electronic Registration

In the event that the electronic registration system (“TERS”) is operative in
the Registry Office, then the Vendor and the Purchaser shall each be obliged to
retain a solicitor who is both an authorized TERS user and is in good standing
with the Law Society of Upper Canada to represent the Vendor and the Purchaser,
respectively, in connection with the completion of the transaction and shall
authorize their solicitor to enter into a document registration agreement with
the other party’s solicitor in the customary form (the “DRA”), establishing the
procedures and timing for completing this transaction.
5.4
Registration and Other Costs

The Vendor shall be responsible for the costs of the Vendor’s Solicitor in
respect of this transaction. The Purchaser shall be responsible for the costs of
the Purchaser’s Solicitors in respect of this transaction. The Purchaser shall
be responsible for and pay any land transfer taxes or deed transfer taxes
payable on the transfer of the Purchased Assets, all registration fees payable
in respect of registration by it of any documents on Closing (other than
discharges of Encumbrances which are required to be made by the Vendor, which
shall be the responsibility of the Vendor) and all federal and provincial sales
and other taxes payable by a purchaser upon or in connection with the conveyance
or transfer of the Property, including HST pursuant to the Excise Tax Act
(Canada).
Without limiting the generality of the foregoing, the Purchaser acknowledges
that in the event any HST is exigible in connection with the transaction
contemplated herein, such HST shall be in addition to the Purchase Price. The
Purchaser and Vendor acknowledge and agree that the Purchaser shall not be
required to pay, or the Vendor to collect and remit, any HST exigible in
connection with this transaction provided that the Purchaser on Closing,
provides to the Vendor the HST Undertaking and Indemnity. This Section 5.4 shall
survive and not merge on Closing.
ARTICLE 6    -
OPERATION UNTIL CLOSING



--------------------------------------------------------------------------------

21

6.1
Operation Before Closing

During the Interim Period, the Vendor shall operate the Property in accordance
with sound business and management practices as would a prudent owner of
comparable properties and will carry out all routine day to day repairs and
maintenance thereof as would a prudent owner of similar property.
6.2
Damage Before Closing

The interest of the Vendor in and to the Property shall be at the risk of the
Vendor until Closing. In the event that any loss of or damage to the Property
the cost of repair of which would exceed $10,000 (such loss or damage and repair
cost to be determined by the Vendor’s arm’s length, independent architect,
engineer or other qualified expert retained for the purpose), occurs before
Closing which the Vendor has not covenanted to repair by the Closing Date or to
adjust for, or in respect of which the Purchaser is not prepared to accept such
Vendor’s covenant to repair or adjust, then the Purchaser, within ten (10) days
after disclosure to the Purchaser by the Vendor of the loss or damage and the
extent thereof and the Vendor’s concurrent Notice that it does or does not
intend to repair or adjust, at its option shall by Notice to the Vendor either:
(i) elect to complete the purchase of the Property in which event the Purchaser
shall be entitled to the proceeds of insurance in respect of the loss or damage
and the Vendor shall pay any deductibles in respect of such loss or damage, or
(ii) elect not to complete the purchase of the Property in which case this
Agreement shall be terminated and of no further force and effect.
In the event of loss or damage to the Property, the cost of repair of which is
less than or equal to $10,000 then the Purchaser shall have no right to
terminate this Agreement, the Vendor shall pay any deductibles in respect of
such loss or damage, the Purchaser shall be entitled to all proceeds of
insurance in respect of such loss or damage, and the parties shall complete the
within transaction with respect to the Property.
ARTICLE 7    -
GENERAL
7.1
Gender and Number and Captions and Headings

Unless the context requires otherwise, words importing the singular include the
plural and vice versa and words importing gender include all genders, all as the
gender and the number of parties shall require in the context. The captions and
headings contained herein are for reference only and in no way effect this
Agreement or its interpretation.
7.2
Obligations as Covenants

Each agreement and obligation of any of the parties hereto in this Agreement,
even though not expressed as a covenant, is considered for all purposes to be a
covenant.
7.3
Applicable Law




--------------------------------------------------------------------------------

22

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable thereto and shall be
treated in all respects as an Ontario contract.
7.4
Currency

All reference to currency in this Agreement shall be deemed to be reference to
Canadian dollars.
7.5
Invalidity

If any provision contained in this Agreement or its application to any Person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected, and each provision of this Agreement shall be separately valid and
enforceable to the fullest extent permitted by law. To the extent permitted by
Applicable Laws, the parties hereto waive any provision of Applicable Laws which
renders any provision of this Agreement invalid or unenforceable in any respect.
The parties hereto shall engage in good faith negotiations to replace any
provision which is declared invalid or unenforceable with a valid and
enforceable provision, the economic effect of which comes as close as possible
to that of the invalid or unenforceable provision which it replaces Amendment of
Agreement
7.6
Time of the Essence

Time shall be of the essence of this Agreement. Except as expressly set out in
this Agreement, the computation of any period of time referred to in this
Agreement shall exclude the first day and include the last day of such period.
The time limit for performing or completing any matter under this Agreement may
be extended or abridged by an agreement in writing by the parties or by their
respective solicitors. All references to specific times in this Agreement shall
be to Toronto time.
7.7
Further Assurances

Each of the parties hereto shall from time to time hereafter and upon any
reasonable request of the other, execute and deliver, make or cause to be made
all such further acts, deeds, assurances and things as may be required or
necessary to more effectually implement and carry out the true intent and
meaning of this Agreement.
7.8
Entire Agreement

This Agreement and any agreements, instruments and other documents herein
contemplated to be entered into between, by or including the parties hereto
constitute the entire agreement between the parties hereto pertaining to the
agreement of purchase and sale provided for herein and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, with respect thereto, and there are no other warranties or
representations and no other agreements between the parties hereto in connection
with the agreement of purchase and sale provided for herein except as
specifically set forth in this Agreement or the Schedules attached hereto.



--------------------------------------------------------------------------------

23

7.9
Waiver

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether or not similar) nor shall
any waiver constitute a continuing waiver unless otherwise expressed or provided
in writing.
7.10
Solicitors as Agents and Tender

Any notice, approval, waiver, agreement, instrument, document or communication
permitted, required or contemplated in this Agreement may be given or delivered
and accepted or received by the Purchaser’s Solicitors on behalf of the
Purchaser and by the Vendor’s Solicitors on behalf of the Vendor and any tender
of Purchase Price and the Purchaser’s Closing Documents may be made upon the
Vendor’s Solicitors and upon the Purchaser’s Solicitors, as the case may be.
7.11
Merger

Except as otherwise expressly set out herein, this Agreement shall merge with
the Closing of the transaction contemplated herein.
7.12
Successors and Assigns

All of the covenants and agreements in this Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
enure to the benefit of and be enforceable by the parties hereto and their
respective successors and their permitted assigns pursuant to the terms and
conditions of this Agreement.
7.13
Assignment

The Vendor shall not have no right to assign its rights and/or obligations
hereunder. The Purchaser shall be entitled on Notice to the Vendor, but without
the Vendor’s approval or consent, to assign the Purchaser’s right, title and
interest in this Agreement and the Purchased Assets, in whole or in part, to one
or more assignees and as of the date of delivery of such Notice to the Vendor,
the Purchaser shall be deemed to have been released from all of its covenants
and obligations herein contained.
7.14
Notice

Any notice, demand, approval, consent, information, agreement, offer, request or
other communication (herein referred to as a “Notice”) to be given under or in
connection with this Agreement shall be in writing and shall be given by
personal delivery during regular business hours on any Business Day or by
facsimile transmission, addressed or sent as set out below or to such other
address or number as may from time to time be the subject of a Notice:



--------------------------------------------------------------------------------

24

(a) (i) Vendor:


c/o Schneider Power Inc.
Brookfield Place
161 Bay Street, 27th Floor
Toronto, ON M5J2S1
 

Attention: Thomas Schneider
 
Facsimile: (416) 847-3729
 
Email: t.s@schneiderpower.com


(ii) with a copy to::
 
Quantum Fuel Systems Technologies Worldwide, Inc.
Attention: Kenneth R. Lombardo
 
Facsimile: (586) 948-9537
 
Email: klombardo@qtww.com


(b) (i) Purchaser:


147 Mahood Johnston Drive 
Kincardine, Ontario
N2Z 3A2
Attention: President
 
Facsimile: 519-396-3690
 
Email: chuckedey@leaderwind.com
 
 


   (ii) with a copy to the Purchaser’s Solicitors:
 


40 King Street West, Suite 3100
Toronto, ON M5H 3Y2
Attention: Greg Farano
Facsimile: 416-865-6636
 





Any Notice, if personally delivered, shall be deemed to have been validly and
effectively given and received on the date of such delivery and if sent by
facsimile transmission shall be deemed to have been validly and effectively
given and received on the Business Day it was sent unless the



--------------------------------------------------------------------------------

25

confirmation of transmission was after 5:00 p.m. in which case it shall be
deemed to have been received on the next following Business Day.
7.15
Effect of Termination of Agreement

Notwithstanding the termination of this Agreement for any reason, the
confidentiality provisions contained in Section 2.7 of this Agreement shall
survive Closing and shall remain in full force and effect.
7.16
Reference to Statutes

Except as otherwise provided in this Agreement, references to any statute in
this Agreement shall be deemed to be a reference to such statute and any and all
regulations from time to time promulgated thereunder and to such statute and
regulations as amended or re-enacted from time to time. Any reference in this
Agreement to a specific section or sections, paragraph or paragraphs or clause
or clauses of any statute or regulations promulgated thereunder shall be deemed
to include a reference to any corresponding provision of future law.
7.17
Planning Act (Ontario)

This Agreement shall only be effective to create an interest in real property if
the subdivision control provisions of the Planning Act (Ontario), as amended,
are complied with before the Closing Date.
7.18
Public Notices

No press release or other announcement concerning the transaction contemplated
by this Agreement will be made by the Vendor or by the Purchaser without the
prior written consent of the other, except that the Vendor may make public
disclosure of this Agreement and the transactions contemplated herein as
required by any Applicable Law or the rules or regulations of any stock
exchange.
7.19
Commissions

The Vendor agrees that it is responsible to pay any broker any fees or
commissions in respect of the purchase and sale of the Purchased Assets and to
indemnify the Purchaser in respect of any claims or demands thereof.
7.20
Facsimiles and Electronic Transmission

All parties agree that this Agreement may be transmitted by facsimile or other
electronic transmission (email) and that the reproduction of signatures by way
of facsimile or PDF will be treated as though such reproduction were executed
originals and each party undertakes to provide the other with a copy of this
Agreement bearing original signatures within a reasonable time after the date of
execution.
7.21
Counterparts




--------------------------------------------------------------------------------

26

This Agreement may be executed in several counterparts, and each of which so
executed shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument and, notwithstanding their date of
execution, shall be deemed to bear date as of the date first written above.
[The remainder of this page has been left intentionally blank.]
IN WITNESS WHEREOF the Vendor and Purchaser have executed this Agreement as
evidenced by their property authorized officers as of the day and year first
above written.
 
 
1604718 ONTARIO LTD.
 
 
 
 
Per:
/s/ Charles Edey
 
 
Name: Charles Edey
 
 
Title: President
 
 
I have authority to bind the Corporation
 
 
 
 
 
LEADER RESOURCES SERVICES CORP.
 
 
 
 
Per:
/s/ Charles Edey
 
 
Name: Charles Edey
 
 
Title: President
 
 
I have authority to bind the Corporation
 
 
 
 
 
SCHNEIDER POWER INC.
 
 
 
 
Per:
/s/ Thomas Schneider
 
 
Name: Thomas Schneider
 
 
Title: President
 
 
I have authority to bind the Corporation






--------------------------------------------------------------------------------



SCHEDULE A
LEGAL DESCRIPTION OF LANDS
Firstly: PIN #47113-0206; PT LTS 3 and 4, Concession 10 Campbell as in RM76259;
S/T RM77865; Central Manitoulin
Secondly: PIN #47113-0280; LTS 4 and 5, Concession 11, Campbell EXCEPT T14583;
S/T RM77865; Central Manitoulin









--------------------------------------------------------------------------------



SCHEDULE B
PERMITTED ENCUMBRANCES
Specific Permitted Encumbrances
1.
Instrument No. T12554, registered January 5, 1970 is an Order made under the
Planning Act to designate the Lands in subdivision control.

2.
Instrument No. T19740, registered March 21, 1974 is an Order made under the
Planning Act on March 13, 1974 for Part of the District of Manitoulin to annex
Planning/Building Restrictions as more particularly set out therein.

3.
Instrument No. RM77865, registered March 30, 2007 is a Transfer of Easement in
favour of Schneider Power Providence Bay Inc. over all of the Lands.

4.
Instrument No. RM77906, registered April 10, 2007 is a Charge of the easement
described in #3 above securing the principal amount of $2,700,000 in favour of
Credit Union Central of Ontario Limited.

5.
Instrument No. RM77907, registered April 10, 2007 is a Notice of Security
Interest in favour of Credit Union Central of Ontario Limited.

Note: This relates to a security agreement and relates to Lots 4 and 5,
Concession 11 save and except PTS 8 and 10 on T9212, Township of Campbell only
and is specifically related to Wind Turbine Generator Type ENERCON E-48, Serial
Numbers 48758 (WTG1) and Wind Turbine Generator Type ENERCON E-48, Serial Number
48759 (WTG2) as located on these lands.
6.
Instrument No. RM83440, registered February 11, 2010 is a Transfer of Charge
RM77865 (and RM77906) in favour of Credit Union Central of British Columbia.

7.
Instrument No. RM83441, registered February 11, 2010 is an Assignment of Notice
of Security Interest in favour of Credit Union Central of British Columbia.

General Permitted Encumbrances
1.
The limitations, exceptions, qualifications and reservations contained in the
Land Titles Act (Ontario);

2.
Privileges or liens for taxes (which term includes charges, levies, rates,
transfer taxes and assessments), utilities (including levies or imposts for
sewers and other municipal utility services) and governmental charges not yet
due.

3.
Unregistered, undetermined or inchoate liens and charges incidental to
construction, maintenance, use or operation, a claim for which shall not at the
time have been registered against the Property and of which notice shall not at
the time have been given to the Vendor.




--------------------------------------------------------------------------------



4.
Permits, reservations, covenants, servitudes, watercourse, right of water, right
of access or user licenses, agreements, easements, rights-of-way and rights in
the nature of easements (including, without in any way limiting the generality
of the foregoing, licenses, easements, rights-of-way and rights in the nature of
easements for railways, sidewalks, public ways, sewers, drains, gas and oil
pipelines, steam and water mains or electric light and power, or telephone and
telegraph conduits, poles, wires and cables and the supply of utilities to the
Property or adjacent properties) provided that the same are in good standing and
will not materially and adversely impair or interfere with the value,
marketability or use of the Property.

5.
Encroachments, title defects or irregularities which are of a minor nature and
which will not adversely impair or interfere with the value, marketability or
use of the Property.

6.
Any subdivision, site plan, development, servicing and other similar agreements
with a Governmental Authority, provided same have been complied with in all
respects and which will not adversely impair or interfere with the value,
marketability or use of the Property.








--------------------------------------------------------------------------------



SCHEDULE C
FORM OF HST UNDERTAKING AND INDEMNITY
TO:        [Name of Vendor]

AND TO:    [Name of Vendor’s Solicitors]
RE:
_________________ (the “Vendor”) sale to __________________ (the “Purchaser”)
the lands [and building] described on Schedule “A” (the “Lands”)

--------------------------------------------------------------------------------

The undersigned hereby declares and agrees as follows:
(a)
it is purchasing the Lands as principal for its own account and same is not
being purchased by the Purchaser as an agent, trustee or otherwise on behalf of
or for another person;

(b)
it is registered under Subdivision d of Division of V of Part IX of the Excise
Tax Act (Canada) (the “Act”) for the collection and remittance of goods and
services tax (“HST”); its registration number is [l]; and such registration is
in good standing and has not been revoked;

(c)
it shall be liable, shall self-assess and remit to the appropriate Governmental
Authority (as defined in the Agreement of Purchase and Sale between the Vendor
and the Purchaser with respect to the Lands) all HST which is payable under the
Act in connection with the transfer of Lands all in accordance with the Act; and

(d)
it shall indemnify and save harmless the Vendor from and against any and all
HST, penalties, costs and/or interest which may become payable by or assessed
against the Vendor as a result of any failure by the Purchaser to comply with
the provisions of this Undertaking and Indemnity.

Dated as of the day of , 201[l].
[NAME OF PURCHASER]
By: __________________________
Name:                
Title:


By: __________________________
Name:
                                Title:
We have authority to bind the Corporation



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



SCHEDULE D
CONTRACTS


1.
All Contracts described on Schedule 2.1(d) of the Asset Purchase Agreement to
the extent that they relate to the Property.

2.
Verbal oral arrangement between Vendor and Schneider Power Inc. and Dave
McDermitt (a local farmer) under which Mr. McDermitt agreed to reseed the south
side of the Property in exchange for the right to cultivate and remove the hay
from such portion of the Property.



    



--------------------------------------------------------------------------------



SCHEDULE E
ENVIRONMENTAL REPORTS
Items available on Box.net for review at Providence Bay – Spring Bay Wind
Farm/Environmental Assessment:
Under Federal EA:
1. “Extract of Test Report” for sound 20 September 2006, MÜLLER-BBM

2. “Sound emission measurement according to IEC 61400-11” 05 June 2005,
MÜLLER-BBM
3. “Environmental Assessment Screening Report for the Providence Bay/Spring Bay
Wind Farm” August 2009, Natural Resources Canada
4. “Providence Bay – Spring Bay Wind Farm Post Construction Mitigation Plan for
Interference with CBC/Radio-Canada Television Services” February 2009, Schneider
Power Inc.


Under Provincial EA:
1. “Providence Bay – Spring Bay Wind Farm Post Construction Monitoring Protocol”
(Bird Monitoring) December 2008, Schneider Power Inc.

2. “Providence Bay – Spring Bay Wind Farm Update to the November 2005 EIS/ESR”
December 2008, Schneider Power Inc.
3. “EIS-ESR Appendix D MOE Noise Impact Assessment Summary” and “EIS-ESR
Appendix E Wind Turbine Description” November 2005; MacViro Consultants Inc.
4. “EIS-ESR Appendix C Additional Environmental Studies” November 2005; MacViro
Consultants Inc.
5. “EIS-ESR Appendix A Ontario Ministry of the Environment Screening Criteria”
and “EIS-ESR Appendix B Public and Agency Consultations” November 2005; MacViro
Consultants Inc.
6. “Environmental Impact Statement – Environmental Screening Report (EIS-ESR)
for the Providence Bay – Spring Bay Wind Farm” November 2005; MacViro
Consultants Inc.
7. “Providence Bay – Spring Bay Wind Farm Post Construction Follow up Plan”
Revised August 2009, Schneider Power Inc.



--------------------------------------------------------------------------------



8. “Providence Bay - Spring Bay Wind Farm Noise Monitoring and Complaint
Resolution Plan” July 2009, Schneider Power Inc.
9. “Stage 2 Archaeological Resource Assessment Spring Bay and Providence Bay
Wind Farms” November 2004, Scarlett Janusas Archaeological and Heritage
Consulting and Education.
10. “Providence Bay – Spring Bay Wind Farm Post-Construction Commitments”
November 2010, Schneider Power Inc.
11. “Amendment to the Acoustic Assessment Report” (for Vestas Turbines) February
2nd, 2010 Aercoustics Engineering Ltd.


    



--------------------------------------------------------------------------------



SCHEDULE F
NOTICES
1.
Schneider Power Providence Bay Inc. has not performed a post-construction
monitoring for birds and bats mortality as required by the Natural Resources of
Canada in connection with the ecoENERGY for Renewable Power Program.

 

